Citation Nr: 1747135	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depressive disorder (MDD) prior to October 18, 2012 and 70 percent thereafter.

2.  Entitlement to total disability based on individual unemployability (TDIU) for the period prior to October 18, 2012.

3.  Entitlement to a rating in excess of 10 percent for a right knee strain.

4.  Entitlement to a rating in excess of 20 percent for a low back condition.

5.  Entitlement to a rating in excess of 20 percent for left shoulder strain.

6.  Entitlement to an initial compensable rating for bilateral pes planus prior to October 3, 2012 and a rating in excess of 30 percent thereafter.

7.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus with plantar fasciitis.

8.  Entitlement to a rating in excess of 10 percent for residuals of a right foot injury with hallux valgus and plantar fasciitis.

9.  Entitlement to a rating in excess of 10 percent for mechanical costochondritis.  


REPRESENTATION

Veteran represented by:  Mark R. Lippman, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to November 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, a grant of TDIU was awarded in a March 2013 RO rating decision, effective October 18, 2012.  As the effective date did not date back to the initial date of claim, the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2015, the Veteran testified at a Board hearing held by the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

The issues adjudicated below were previously remanded by the Board in February 2014 and February 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development have been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that in March 2017 the Veteran filed an appeal (VA Form 9) regarding the issues of entitlement to an initial increased rating and earlier effective date for the grant of service connection for a left knee condition, which has not yet been certified to the Board.  That appeal is currently awaiting a personal hearing as requested by the Veteran.  As such, the Board will not accept jurisdiction at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  


The issues of entitlement to increased ratings for the Veteran's bilateral foot conditions of pes planus, plantar fasciitis and hallux valgus (with right foot scar), right knee condition, low back condition, left shoulder strain, and mechanical costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving any reasonable doubt in favor of the Veteran, effective February 24, 2009, the Veteran's MDD manifested with reduced reliability and productivity due to such symptoms as depression, sleep trouble, lack of motivation, lack of interest in life activities, anxiety, irritability, anger outbursts, difficulty in adapting to stressful circumstances (including work or a work-like setting) and inability to establish and maintain effective relationships result in occupational and social impairment with in deficiencies in most areas.

2.  Effective February 24, 2009, the Veteran's service-connected disabilities meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) and are shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Effective February 24, 2009, the criteria for the assignment of a 70 percent rating, but no higher, for the service-connected MDD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  Effective February 24, 2009, the criteria for entitlement to a TDIU has been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The duty to notify has been satisfied by a letter from October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

For increased rating claims, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim of TDIU is considered a claim for an increased rating, and as such, the law governing the effective date for a claim for increased compensation applies.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

MDD 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.   The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Diagnostic Code (DC) 9434 governs ratings for major depressive disorder (MDD), based on the regulations set forth in 38 C.F.R. § 4.126 and § 4.130 under the General Rating Formula for Mental Disorders.

Under 38 C.F.R. § 4.130, DC 9434, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 




A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."   See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging between 61 to 70 reflect some mild symptoms but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].  

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores. However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board prior to August 2014.  Consequently, DSM-IV is applicable.  In any event, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.


MDD and TDIU 

The Veteran asserts entitlement to a rating in excess of 30 percent for his MDD prior to October 18, 2012 and a rating in excess of 70 percent thereafter which is rated pursuant to 38 C.F.R. § 4.130, DC 9434.  Additionally, he asserts entitlement to TDIU for the period prior to October 18, 2012.

By way of history, the Veteran was originally granted service connection for MDD in an unappealed September 2009 RO rating decision, evaluated as 30 percent disabling, effective February 24, 2009.  The current appeal arises from an October 2009 claim for increase which was denied in a February 2010 RO rating decision.  

During the course of the appeal, in a March 2013 rating decision, the RO granted an increase to 70 percent for MDD and granted TDIU, both effective October 18, 2012. 

The Veteran last worked February 18, 2009 and was out due to a workers compensation claim.  He received sick payments through June 2009 and he has not returned to work since.  See VA Form 21-4192 employer response received November 24, 2009.  

The Veteran was afforded a VA psychiatric examination in July 2009.  A GAF score of 60 was assigned.  The Veteran noted that he was medically discharged from the military due to knee and back conditions.  The examiner opined that the impact of the diagnosed major depressive disorder, deemed related to his low back condition due to chronic pain and reduced physical activity, on the Veteran's occupational and social functioning was reflective of reduced reliability and productivity to depression.  The examiner highlighted the Veteran's report that while working, he was irritable and did not show up once in a while due calling in.  


VA records from 2008 through 2011 reflect ongoing complaints and treatment of MDD with symptoms of depression, lack of motivation, a decreased appetite, sleep trouble, irritability, anger, and a number of life stressors such as financial and marital stress.  The Veteran had problems with his wife and roommates.  In multiple mental status evaluations, the Veteran predominantly denied homicidal or suicidal thoughts.  There were endorsements of suicidal thoughts with no associated plan or intent.  He was not ever deemed harm to self or others.  There was no indication of any trouble maintaining personal hygiene as he was noted to be at least adequately groomed.  He was alert and oriented with speech normal or within normal limits.  There were no hallucinations or delusions, psychosis and or any thought process abnormalities.  Insight and judgment was intact.  The Veteran did report excessive or frequent use of alcohol at times, though there was no diagnosis of any substance abuse.  GAF scores ranged from 51 (2008) to 60 (2009, 2011).   

The Veteran submitted private therapy records from May 2009 through November 2009.  Though the handwritten therapy notes are largely ineligible, the records reflect symptoms of depression, withdrawal, somatic complaints, and daily conflicts with his children, holding grudges and anger issues.  

The Veteran's private psychologist prepared a report dated December 2010 regarding the occupational impact of his psychiatric condition.  The report opined that the Veteran's MDD symptoms were of a moderate to severe intensity.  Symptoms included: depression, anxiety, low energy, fatigue, insomnia, low motivation, a diminished interest and pleasure in most activities, a generally flat affect, feelings of worthlessness, concentration problems, memory trouble, trust issues, feeling unsafe, anger, chronically irritability, low-stress tolerance.  He had no current or recent suicidal ideation but had a history.  When working, he reported that he had verbal and physical fights with coworkers and he felt socially isolated.  Others avoided him due to him looking angry.  He had a past history of drug and alcohol abuse, with alcohol being the primary problem.  He reported difficulty establishing and maintaining relationships but he had two recently developed friendships.  His relationship with his wife was strained for several years and he feared that she would divorce him throughout treatment.  

The MDD symptoms gradually increased since his work injury and subsequent unemployment in February 2009.  This resulted in increased financial and marital stress with a significant loss of self-esteem.  Even if he physically recovered, his current level of depression, low stress tolerance, anxiety and difficulty handling social situations appropriately, rendered him barely able to return to work, even if he recovered physically.  The psychologist opined that the Veteran was 90% disabled due to MDD.  

Upon VA mental health examination in January 2011, it was noted that his psychiatric diagnosis was of MDD.  Stress was moderate due to unemployment, medical problems, financial problems and separation from his wife.  A GAF score of 55 was assigned.  The Veteran received individual therapy and medication.  The Veteran's prominent symptoms were a depressed mood, sleep trouble, lack of motivation, trouble concentrating, few friends, interpersonal issues with his wife and roommates, social isolation, and irritability.  Impulse control was fair.  Judgement was intact.  Memory was normal.  He was able to maintain minimum personal hygiene.  The impairment to activities of daily living was moderate for household chores with only slight to no impairment for other activities.  There was no inappropriate behavior, unclear speech, obsessive/ritualistic behavior, panic attacks, episodes of violence, homicidal or suicidal thoughts, delusions, spacial disorientation.  

The Veteran's MDD resulted in reduced reliability and productivity.  The Veteran appeared to lack much interest or motivation and his mood continued to be depressed.  He reported little interest in working or seeking employment and did not appear to take much interest in life activities.  He had not worked, nor looked for work.  He had relatively few friends and was not as close to family members.  Symptoms had slightly worsened since his last VA examination and physical conditions contributed to his worsening depressive symptoms.  He continued to evince problems with poor sleep, irritability, depressed mood, insomnia, and poor motivation.  The examiner opined that the Veteran's current psychiatric impairment did not prevent him from eventually finding gainful employment in some capacity, other than in physical labor, but his other functional impairments such as depressive symptoms may limit his motivation and employability prospects.  

In April 2011, the Veteran and his spouse testified at a decision review officer hearing.  The Veteran reported symptoms consistent with evidence of record such as irritability, conflict with coworkers, conflict with his family, alienation from others, and low energy.  Irritability had led him to throw pallets around at work to release stress and aggravation.  He left work due to back problems but if he had not, his emotional problems would have independently prevented him from continued employment.  Symptoms increased after he quit working and his appetite decreased.  The Veteran's wife attested to his increased symptoms after he stopped working such as reclusiveness, frequency of sleep, decreased appetite and irritability.  

A July 2012 private vocational opinion was provided which summarized pertinent symptoms and treatment records.  Again, the symptoms reported were consistent and largely duplicative with those of record such as sleep trouble, isolation, anger bursts, and low stress tolerance and so on.  Again, it was noted that symptoms of depression worsened after he was injured on the job and had increased since.  Additional symptoms included, self-reports of poor judgment from the Veteran, reports that he used to kick bottles and packages at work to relieve stress, anger outbursts, and having poor hygiene at times.  The certified rehabilitation counselor opined that depression and related symptoms including anger and irritability precluded the Veteran from being employed in any work setting primarily due a number of symptoms of MDD, and that he was most likely incapable of sustaining gainful and competitive employment in February 2009, the time he was last employed full-time.  His limitations were a difficulty getting along with others, difficulty developing and maintaining relationships, social anxiety and increased in reclusive behavior and irritability, outbursts of anger and difficulty with concentration.  Even if the Veteran did not have to interact with others, he would not be a reliable employee for various reasons, including a lack of motivation, persistence and low stress tolerance.  GAF scores from VA treatment reflected moderate impairments in social and occupational functioning.  


Upon VA mental health examination in October 2012, it was again noted that his psychiatric diagnosis was of MDD.  The examiner remarked that the Veteran's depression did not seem to have changed since his last VA examination.  Psychosocial stressors continued to be marital (pending divorce) and financial.  A GAF score of 55 was assigned.  MDD resulted in reduced reliability and productivity.  The Veteran continued to life with his now ex-wife and was unable to live anywhere else.  He had some friends in the area and socialized on occasion but stayed at home most of the time.  He had not been employed since his last examination.  The Veteran continued received VA mental health treatment and no longer saw his private psychologist.  The Veteran continued to have a depressed mood, irritability, low motivation, difficulty sleeping, concentration problems and a fluctuating appetite.  He drank to excess several times a night and smoked marijuana on a regular basis.  Symptoms were a depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationship and difficulty adapting to stressful circumstances, including work or a work like setting.  

The examiner noted that the opinion of the vocational expert conflicted with his treating VA physician in 2011 who did not feel the Veteran warranted disability, as well as the last examiner who did not feel the Veteran was totally and occupationally disabled as a result of mental illness.  Additionally, the Veteran had ongoing substance use which has been shown to make depression worse and he was no longer taking depression medication.  Finally, the Veteran had not attempted work since he was fired from his last job and filed a worker's compensation claim due to his back.  It was not possible to tell how he would do at another job as he had not tried to work and there had not been a pattern of repeated job failures due to his mental illness.  The degree of mental disability from depression versus his back injury could not be determined.  Given these factors, he could not provide an opinion regarding occupational impairment without resort to mere speculation.  

The Veteran was denied SSA disability benefits for a primary diagnosis of disorders of the back and a secondary diagnosis of mood disorders in January 2011 and May 2012.  SSA determinations are not binding on VA but are to be considered.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Of note, the analysis of the May 2012 SSA decision found that the Veteran's mental impairments resulted in only moderate restrictions of activities of daily living and in maintaining social functioning, concentration, persistence or pace.  The opinion summarized that a SSA medical consultant, a licensed psychiatrist, provided testimony that the Veteran suffered from depressive disorder, a personality disorder and history of alcohol abuse, with last heavy use of alcohol being September 2011.  Despite these conditions, the Veteran had overall moderate limitations in activities of daily living, social functioning and concentration.  The limitations appeared more physical than mental and the use of alcohol was not material.  

VA records from 2012 through 2016 reflect diagnosis including generalized anxiety disorder, unspecified depressive disorder, insomnia, a personality disorder not otherwise specified, and MDD (moderate) with continued symptoms of depression, sleep trouble, anxiety, and binge eating.  Psychosocial stressors continued to be marital discord and financial issues.  The Veteran was noted to use medical marijuana.  In February 2015, the Veteran reported that he was still friendly with his first wife and he remarried his second wife briefly her but they approximately 6 months later.  The Veteran predominantly denied any homicidal thoughts.  Despite noting some suicidal thoughts (a history of and more recent thoughts), there was no indication of any plan or intent.  He was consistently noted to be well-groomed and alert, oriented with normal speech.  Thought processes and content were logical with no evidence of delusions.  Overall, recent records from 2015 show some improvement in MDD symptoms.  For example, the Veteran declined a therapy referral, noting that he was connecting with people through social media and some were talking to come visit him.  He had started to exercise.   In May 2015, the Veteran reported that he did "not feel especially depressed" and that he stopped drinking alcohol a month prior.  In August 2016, the Veteran had visitors for three weeks and anticipated having more friends come to visit the following month.  In November 2016, the Veteran reported having a girlfriend.  Further, recurrent major depressive disorder was noted to be in remission from 2015 through 2016.  


The Veteran testified at a September 2015 Board hearing regarding symptoms consistent with the record such as trouble with sleep, concentration, stress avoidance, and personal and work relationships.  He was twice divorced and noted that he isolated and distanced himself from his wives.  While working he often had conflicts with others; he had thrown stuff and told off supervisors.  He was never formally disciplined for his behavior at work.

In a vocational assessment from April 2016 based on an interview with the Veteran and a records review, the consultant summarized the Veteran's symptoms, which were consistent with those already of record and pertinent records indicating medical limitations.  He opined that it was at least as likely as not that the Veteran's MDD precluded him from securing and following substantially gainful employment since 2009 due to symptoms which would make it difficult to work alongside others and supervisors and complete work tasks in a timely and acceptable manner.  The consultant agreed with the findings from the July 2012 report of vocational findings.  

After considering the evidence of record including the lay statements and the medical evidence, the Board finds that the overall disability picture more nearly approximates the criteria for the assignment of a 70 percent rating, effective February 24, 2009 for the Veteran's MDD.

The Board finds that, overall, the Veteran's symptoms, include are but not limited to, depression, sleep trouble, lack of motivation, lack of interest in life activities, anxiety, irritability, anger outbursts, difficulty in adapting to stressful circumstances (including work or a work-like setting) and inability to establish and maintain effective relationships result in occupational and social impairment deficiencies in most areas, such as work, family relations, thinking, and mood.  While there has been some variation in the severity of the Veteran's MDD symptoms during the appeal period, such as evidence reflecting more moderate symptoms, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal reflecting occupational and social impairment deficiencies in most areas, such as work, family relations, judgment, thinking, and mood; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  
Additionally, the record reflects that the Veteran has additional mental disorders other than the service-connected MDD, such as generalized anxiety disorder and unspecified depressive disorder.  However, there is no indication that the Veteran's symptoms attributable to each diagnosis could be disassociated from one another.  In other words, the Veteran's mental health symptoms have not been specifically attributed to other non-service conditions.  When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, when considered collectively, the Board finds that the overall severity of the Veteran's service-connected MDD more nearly approximates the criteria for the assignment of a 70 percent rating, during the entire appeal period.  Further, the Board finds that it is factually ascertainable that entitlement to a rating of 70 percent for MDD occurred within a year prior of the date of his increased rating claim (October 2009) and assigns an effective date of February 24, 2009.  38 U.S.C.A. § 5110 (a); 38 C.F.R. 3.400 (o)(1)(2).

The Board finds that a disability rating in excess of 70 percent is not warranted for any time during the appeal period because total occupational and social impairment is not demonstrated.  Despite some degree of social impairment, records reflect that he has had at least a few friends throughout the appeal period and has recently has developed a new relationship with a girlfriend.  Although there has been some suicidal ideation, there has been no associated plant or intent.  The Veteran's speech has been consistently clear.  There have been no delusions or hallucinations, grossly inappropriate behavior or findings that the Veteran is a danger to himself or others.  The Veteran is able to adequately communicate his thoughts.  The Veteran has not reported near continuous panic attacks.  While the Veteran has depression, it is not to the extent that he is unable to function independently.  Rather, the Veteran is able to conduct activities of daily living routinely.  Although the Veteran reported instances of neglecting personal appearance, he has been noted to be adequately groomed and/or casually dressed on examination and throughout treatment records.  The Veteran has irritability and anger issues, but there have not been periods of violence.  There is no evidence of spatial disorientation.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating or higher and therefore, a 70 percent rating, or higher, is not warranted.  See Vazquez-Claudio, 713 F.3d at 114.

The Board has considered lay statements from the Veteran regarding his symptoms including but not limited to, irritability, trouble with work, trouble maintaining social and marital relationships and sleep trouble.  His lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  In fact, the Veteran's complaints have been considered in this case and are deemed most consistent with the 70 percent rating criteria and have resulted in an increased rating effective February 24, 2009.  However, even taking account these statements, the Board finds criteria for a rating in excess of 70 percent were not met during the appeal period.   

The Veteran's asserts entitlement to TDIU for the period prior to October 2012.  Specifically, he asserts TDIU should be granted as of February 2009.  As reflected in the decision above, the Board granted a 70 percent rating for PTSD effective February 24, 2009.  The criteria under 38 C.F.R. § 4.16 (a) for TDIU are met effective February 24, 2009.  After affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's service-connected disabilities, specifically PTSD, render him unemployable.  Accordingly, an effective date of February 24, 2009 for the grant of TDIU is warranted.  38 C.F.R. § 3.400; Rice v. Shinseki, 22 Vet. App. 447 (2009).


The Board notes that the Veteran's attorney has argued the effective date assigned for MDD and TDIU should be the day that he stopped working, with his last day of work documented as February 18, 2009.  See correspondence dated January 4, 2017 in VBMS (February 2009), September 2015 Board hearing and VA Form 21-4192 dated November 24, 2009.  However, this is not possible as an effective date may not be awarded prior to the date of receipt of his original claim of entitlement to service connection for MDD (February 24, 2009).  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

Further, the Veteran's assertions amount to a "freestanding" earlier effective date claim without merit under law as no notice of disagreement or new and material evidence was received within one year of the notice of the September 2009 rating decision which initially granted service connection for MDD.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).   

Finally, the payment of the award will commence the first day of the month following the effective date.  38 C.F.R. § 3.31.  Thus, even if the Board were to grant the requested effective date of February 19, 2009, the payments of benefits will commence March 1, 2009.


ORDER

For the entire appeal period, beginning February 24, 2009, entitlement to a rating of 70 percent for service-connected MDD, but no more, is granted.

Effective February 24, 2009, the criteria for a grant of TDIU are met.



REMAND

The record indicates that there are outstanding treatment records through the Veteran's Choice Program related to his bilateral foot condition.  For example, a December 7, 2016 VA treatment record notes that the Veteran saw an outside (Veteran's Choice Program) podiatrist and that the documents were scanned into Vista Imaging.  See Las Vegas CAPRI records dated in VBMS dated December 9, 2016, pg. 1 of 102.  However, these documents are not associated with the claims file.  

Further, the Board finds an updated VA foot examination is required as the medical evidence suggests a possible worsening of symptoms within VA treatment records since the last November 2012 VA examination.  See February 25, 2016, pg. 82 of 178 (November 2014 X-ray showing left foot hammertoe of 2-4).

Regarding the evaluation of the Veteran's low back and knee conditions, the Veteran was most recently afforded an April 2016 VA knee examination and a November 2012 VA spine examination.   However, the range of motion testing was not documented in active motion, passive motion, weight-bearing, and non weight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  As such, the Veteran must be afforded updated VA examinations.  

Given that the additional development, including obtaining updated VA treatment records, may impact the Veteran's increased rating claims of the left shoulder and costochondritis conditions, deferral of these claims is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including those from the Las Vegas VAMC beyond December 9, 2016 and/or any records from the San Diego VAMC beyond June 2015 and any Veteran's choice records already identified as being uploaded into Vista Imaging.

2.  Contact the Veteran to provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record, including any treatment through the Veteran's Choice Program and any other outstanding, pertinent non-VA records.

3.  Thereafter, schedule the Veteran for an updated VA examination to evaluate the current severity of his bilateral foot conditions including pes planus, hallux valgus with scar(s) and plantar fasciitis, low back condition and right knee condition in compliance with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent possible.  

4.   Finally, readjudicate the appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


